DETAILED ACTION
Allowable Subject Matter
Claims 18-23 are allowed.  The following is an examiner’s statement of reasons for allowance:  The prior art teach leak testing by pressuring using a pump.  The prior art do not appear to teach leak testing of tubing wherein
 a tubing coupling the valve to the thermoplastic piping system, to introduce air within said piping system;
a pressure sensor coupled to the tubing to measure the pressure therein and within the piping system, the pressure sensor disposed downstream of the valve,
a pressure switch mounted to the pressure sensor and configured to be activated based on a prescribed pressure measured by the pressure sensor, 
a pressure controller electrically coupled to the pressure sensor and pressure switch, the pressure controller having one or more relay switches electrically coupled to the air pump and valve, such that the pressure controller is configured to automatically maintain a prescribed pressure within the piping system, to account for pressure variations therein, and
a pressure gauge electrically coupled to the pressure sensor, to visually indicate the measured pressure;
activating the air pump to pressurize the piping system;
stabilizing the piping system to a prescribed pressure using the controller to control air pump operation and valve positioning;
monitoring the pressure within the piping system for a prescribed time via the pressure gauge;
restarting the air pump upon determining the pressure cannot hold in the piping system, the controller bypassed to allow for continuous pump operation;
locating leaks on the piping system using an ultrasonic leak detection device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system see https://ppair-my.uspto.gov/pair/PrivatePair.  Call the Electronic Business Center (EBC) at 866-217-9197 if there are questions regarding access to Private PAIR system.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.

/DAVID A. ROGERS/Primary Examiner, Art Unit 2856